COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-269-CR





EX PARTE

JOSEPH P. DANGELO





------------



FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Joseph P. DAngelo is attempting to appeal from “the order denying relief of his writ of habeas corpus filed on July 16, 2009.”  The State has filed a motion to dismiss the appeal because there is no written order denying the relief requested in that application.
(footnote: 2)
	The appellate record contains no written ruling on the application for writ of habeas corpus that was filed on July 16, 2009.  Accordingly, we grant the State’s motion and dismiss this appeal for want of jurisdiction.  
See
 Tex. R. App. P. 42.3(a), 43.2(f); 
Ex parte Wiley
, 949 S.W.2d 3, 4 (Tex. App.—Fort Worth 1996, no pet.); 
see also
 Tex. Code Crim. Proc. Ann. art. 11.072, §§ 6, 8 (Vernon 2005); Tex. R. App. P. 31.1.



PER CURIAM

PANEL:  LIVINGSTON, WALKER, and MCCOY, JJ.

DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED:  December 10, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.


2:Appellant has filed three other applications for writ of habeas corpus in the same underlying proceeding:  one on March 27, 2009, which the trial court denied by written order, and two on July 15, 2009, both of which the trial court denied in writing.  Those applications are the subject of two other pending appeals, numbers 2-09-266-CR and 2-09-268-CR.